DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
Claim 2
The process of claim 1, wherein the flashing the MEG and water is conducted 

Claim 6
Line 5, “vessel, wherein the hydrocarbon heated 

Claim 9
Line 5, “wherein the heated 

Claim 13
Line 1, “The method of claim 6, wherein a volume of the hydrocarbon heated”

Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior arts, Kaasa et al. (WO 2007/073204 A1) and/or Bastings et al. (US 2008/0081933 A1), because the cited prior art(s) does not disclose the feature of “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel, wherein the heated transfer fluid is immiscible with MEG” in the overall context of a process to reclaim monoethylene glycol (MEG), instead, the Kaasa reference teaches the stream comprising glycol, water, and metal salts is used as a heated transfer fluid, as a result, the claimed process is patentably distinct from the one taught by cited prior art(s) (see PRE-APPEAL BRIEF REQUEST FOR REVIEW, pages 1-5, filed 07/22/2022), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3, 6, 9-10 and 12-14. A process to reclaim monoethylene glycol (MEG), the process comprising:
using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel, wherein the heated transfer fluid is immiscible with MEG; 
flashing the MEG and water by the thermal direct contact with the heated transfer fluid in the flash separator vessel without using a vacuum; 
removing the MEG and water in an overhead of the flash separator vessel; and 
removing the at least one salt from the flash separator vessel, is considered novel.
A closest prior art to Kaasa et al. (WO 2007/073204 A1) disclose a process for the regeneration (i.e. reclamation) of glycol (Abstract), wherein the glycol encompasses monoethylene glycol (p. 5, lines 10-12) in which: (i) a stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22; page 7, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol containing stream 25 in Fig. 1 meets the limitation of "a heat transfer fluid" because it is heated by a heat exchanger which supplies heat to the system (p. 6, line 1); (ii) water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2); and (iii) salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).  But Kaasa does not disclose the feature of the heated transfer fluid is immiscible with MEG in the overall in the context of the process for the regeneration (i.e. reclamation) of glycol. 
Other pertinent prior art to Bastings et al. (US 2008/0081933 A1) discloses a process for the separation of monoethylene glycol from a catalyst solution (Fig. 2, stream 11; paragraph [0054]) which comprises a catalyst such as bicarbonate or metal salts (paragraph [0004]) and water (paragraphs [0020] and [0056]; stream 16) in an MEG purification column (paragraph [0058]) which comprises rectification and pasteurization sections (Fig. 2, elements 5 and 6, respectively; paragraph [0052]) as well as a catalyst separation section (paragraph [0027]).  Bastings teaches that MEG is subject to thermal decomposition which should be minimized in all columns (paragraph [0062]). Bastings also teaches that in the catalyst separation section and therefore within the MEG purification column that residence time is minimized (paragraph [0033]), resulting in less heating of the catalyst (paragraph [0033]). 
The cited prior arts, alone or in combination, do not teach or suggest a process to reclaim monoethylene glycol (MEG), the process comprising: (i) using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel, wherein the heated transfer fluid is immiscible with MEG; (ii) flashing the MEG and water by the thermal direct contact with the heated transfer fluid in the flash separator vessel without using a vacuum; (iii) removing the MEG and water in an overhead of the flash separator vessel; and (iv) removing the at least one salt from the flash separator vessel, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772